Citation Nr: 1016348	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1991 to September 1994.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Waco, Texas RO.  
In June 2006 this matter was remanded for additional 
development.  

A June 2006 Board decision denied service connection for 
posttraumatic stress disorder (PTSD) and for bilateral 
hearing loss (and remanded the matter of service connection 
for a skin disorder).  In correspondence received in January 
2007 the Veteran sought to reopen the claim of service 
connection for PTSD (based on submission of DD Form 215).  A 
June 2008 rating decision declined to reopen that claim.  The 
Veteran did not timely file a notice of disagreement (NOD) 
with that decision and the time for doing so lapsed.  
[Notably neither the Veteran's January 2007 correspondence, 
nor the RO's June 2008 rating decision addressed the matter 
of service connection for hearing loss.]  For unexplained 
reasons the supplemental statement of the case (SSOC) the RO 
issued in February 2010 addressed the matters of service 
connection for PTSD and for bilateral hearing loss in 
addition to the matter of service connection for a skin 
disorder (which had been remanded).  In light of the Board's 
June 2006 final decision in the matters of service connection 
for PTSD and hearing loss, because the Veteran's subsequent 
claim to reopen the claim of service connection for PTSD was 
not appealed by the Veteran, and because the record contains 
no indication of an attempt by the Veteran to reopen the 
claim of service connection for hearing loss, the Board finds 
that it has no jurisdiction to again address the matters of 
service connection for PTSD and hearing loss (and no 
justification for issuance of an SSOC in those matters).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In the Introduction above, the Board notes the procedural 
history of the Veteran's claims of service connection for 
PTSD and for hearing loss.  The RO's issuance of an SSOC in 
these matters in February 2010 (with the further 
misinformation provided in the cover letter) may lead the 
Veteran to believe that he has appeals in these matters 
pending before the Board (when in fact there is a final Board 
decision denying both claims).  Accordingly, corrective 
notice is necessary to advise the Veteran of the status of 
such claims.  

Regarding the claim of service connection for a skin 
disorder, in August 2009 the Veteran submitted an 
authorization for the RO to secure treatment records from the 
Texas Department of Corrections (TDC) Hughes Unit (where he 
was incarcerated).  The authorization was not acted upon; 
such treatment records from TDC were not sought.  Instead, in 
December 2009, the Veteran was sent another authorization 
form to complete (apparently while the previous authorization 
was still valid).  This request also noted that the Veteran 
indicated he had treatment at the Bonham VAMC.  On review of 
the record, it does not appear that the Veteran indicated he 
had any recent treatment at VAMC Bonham, but that he had 
sought treatment there in the past.  Regardless, his 
authorization is not required to the RO to secure VA 
treatment records (and any such would be constructively of 
record).  Notably, the authorization for TDC records has now 
lapsed; and in light of the apparent confusion at the RO 
regarding VA treatment, further clarification/development for 
Bonham VAMC records is also necessary.  

The Veteran's service separation examination report notes 
verruca vulgaris on both arms and slight tinea pedis on the 
feet.  Postservice VA treatment records note complaints 
related to a skin rash, and assessments of tinea cruris in 
May 1997 and chronic dermatitis in July 2000.  Accordingly, 
the Board found that an examination was necessary to 
determine whether there was a nexus between the skin 
complaints in service and any current skin disorders.  The 
June 2006 Board remand, in part, requested that the Veteran 
could be afforded a VA examination.  In the remand the Board 
noted that the Veteran was incarcerated, and that if he 
remained so, consideration must be given to arranging for an 
examination using prison resources.  Instead, although the 
Veteran remains incarcerated, he was again scheduled for a VA 
examination.  (The SSOC notes that he failed, without good 
cause, to report for examination.)  In records on file (a 
document printed August 7, 2009) the RO acknowledges that 
documentation of attempts to have a VA physician travel to 
the prison or a prison physician examine the Veteran is 
required.  There is no indication of such documentation in 
the record.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, a remand for corrective action is necessary. 

[In this regard VA's Adjudication Procedure Manual may be 
helpful, as it provides guidance regarding the scheduling of 
examinations for incarcerated veterans. The manual calls for 
the agency of original jurisdiction or the local Veterans 
Health Administration (VHA) Medical Examination Coordinator 
to confer with prison authorities to determine whether the 
Veteran should be escorted to a VA medical facility for 
examination by VHA personnel.  If that is not possible, the 
Veteran may be examined at the prison by: (1) VHA personnel; 
(2) prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA. See M21-1MR, Part 
III.iv.3.A.11.d (2008).]

In summary, RO action following the Board's June 2006 remand 
was unresponsive to what was requested.  Accordingly, the 
case is REMANDED, again, for the following:

1.  The RO should send the Veteran 
corrective notice regarding the status of 
the matters of service connection for PTSD 
and hearing loss (i.e., (a) That appeals 
in both matters were denied by a final 
Board decision in June 2006; (b) that he 
did not seek to reopen the claim of 
service connection for hearing loss, and 
that his attempt to reopen the claim of 
service connection for PTSD was denied by 
a June 2008 rating decision that was not 
timely appealed, and is final; and (c) 
that-despite any misinformation provided 
by the February 2010 SSOC- the Board does 
not have further jurisdiction in these 
matters, and he does not have an appeal in 
these matters pending before the Board
 
2.  The RO should obtain a new 
authorization for release of records form 
from the Veteran, and secure for the 
record from TDC copies of the complete 
records of all treatment he received for 
skin problems at their Hughes Unit.  

3.  The RO should first ascertain whether 
the Veteran remains incarcerated.

(a) If he is no longer incarcerated, the 
RO should arrange for a dermatological 
examination of the Veteran to determine 
the nature and etiology of any current 
skin disorder.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a diagnosis for all skin disorders 
found, and as to each, offer an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent or better probability) 
that such is etiologically related to the 
Veteran's service (and specifically the 
skin complaints noted therein). The 
examiner must explain the rationale for 
all opinions given.

(b) If the Veteran remains incarcerated:

i.  The RO should determine whether the 
Veteran would be able to leave the 
prison (be escorted to a VAMC) to be 
examined.  If so, the RO should co-
ordinate with TDC, and arrange for the 
VA examination requested above. 

ii.  If the Veteran may not leave his 
prison for a VA examination, the RO 
should arrange for him to be examined 
at the prison by a visiting VA (or fee 
basis) physician in accordance with the 
examination directions provided above.

iii.  If an examination of the Veteran 
in prison by a VA (or a fee basis) 
physician cannot be arranged, the RO 
should arrange for the Veteran to be 
examined by a TDC prison physician.  On 
examination, the prison physician 
should describe the Veteran's skin 
manifestations in detail, and identify, 
by diagnosis, all current skin 
disorders the Veteran may have.  

Thereafter, the Veteran's claims file 
(with the prison physician's 
examination report incorporated) should 
be forwarded to a VA dermatologist for 
a medical advisory opinion.  The 
reviewing physician should review the 
claims file and opine whether any of 
the Veteran's skin disorder(s) found on 
prison examination are at least as 
likely as not (i.e., a 50 percent or 
better probability) related to his 
service (and specifically the skin 
complaints noted therein). The 
consulting physician must explain the 
rationale for all opinions.

4.  If none of the above-requested 
examination modes is possible, the RO must 
provide detailed documentation of all 
efforts that were taken to have the 
Veteran examined, with a detailed 
explanation of why the development could 
not be completed. 

5.  The RO should then re-adjudicate the 
claim of service connection for a skin 
disorder.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
